                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
AEROGROUP INTERNATIONAL, INC.,     :            BK Case No. 17-11962 KJC
et al.,                            :
                                   :
                      Debtors.     :
__________________________________ :
                                   :
THE CORPORATE FINANCE, INC.,       :
                                   :
                      Appellant,   :
                                   :
        v.                         :            C. A. No. 19-967-MN
                                   :            Adv. No. 18-50715 KJC
AEROGROUP INTERNATIONAL, INC.,     :            BAP No. 19-40
GBG USA INC., and POLK 33 LENDING, :
LLC,                               :
                                   :
                      Appellees.   :



                                 RECOMMENDATION

             At Wilmington this 17th day of June, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
              The appellees in this matter are the Debtors, GBG USA Inc. and Polk 33

Lending, LLC. Counsel for GBG USA Inc. informed the other parties that GBG USA

Inc. takes no position on and did not join in the letter subm ission provided.1

              This appeal involves THL Corporate Finance, the Appellant, challenge to

a portion of the final Order Approving Settlement and Distribution of the Proceeds

granting Debtors’ Motion Pursuant to Federal Rule of Bankruptcy Procedure 9019 for

Approval of Settlement (Rule 9019 Motion) entered on May 13, 2019.. THL claims that

in deciding this motion, the Bankruptcy Court erred in its interpretation and application

of the Uniform Commercial Code to the proceeds generated by the settlement of the

Debtors’ claims against GBG USA Inc. and improperly denied Appellant an evidentiary

hearing to establish whether such proceeds were identifiable proceeds of Appellant’s

collateral.

              The parties have not engaged in mediation or any other ADR regarding

the issues on appeal. They further do not believe such issues are amenable to

resolution via mediation.

              The parties propose the following briefing schedule for this appeal:

              Appellant’s Opening Brief                  30 days after entry of order
                                                         withdrawing matter from
                                                         mediation;
              Appellee’s Answering Brief                 30 days after the filing of
                                                         Appellant’s brief;
              Appellant’s Reply Brief                    21 days thereafter.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)



       1
       Consistent with this Court’s Oral Order of May 28, 2019 at D.I. 3, the Joint
Submission Regarding Mediation was not docketed.

                                             2
Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 are anticipated.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                           3
